Citation Nr: 1809597	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran was afforded a video hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the hearing loss rating issue.  The issues of entitlement to service connection for PTSD and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than level II hearing in the right ear and level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I.  Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test. See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  Id.  There are also exceptional patters of hearing impairment.  See 38 C.F.R. § 4.86.

II.  Analysis

The record reflects that, during the appeal period, the Veteran was afforded three VA examinations, as well as an audiological assessment by the Beckley, West Virginia VA Medical Center (VAMC).

Following the Veteran's June 2011 claim, he submitted a VA audiological examination dated May 2011.  As best can be interpreted from the graph provided, the values in decibels of the report are as follows:


HERTZ
Speech discrimination

1000
2000
3000
4000
%
RIGHT
5
5
5
15
92
LEFT
5
10
40
40
88

The average pure tone threshold was 8 decibels in the right ear and 24 decibels in the left ear.  Speech discrimination testing showed scores of 92 percent in the right ear and 88 percent in the left ear.  Although the Maryland CNC Test was not expressly indicated, VA typically uses this test.  These audiometric results correspond to level I for the right ear and level II for the left ear under Table VI of 38 C.F.R. § 4.85 and support a noncompensable evaluation.

The Veteran was afforded a March 2012 VA audiological examination that showed pure tone thresholds, in decibels, as follows: 


HERTZ
CNC

1000
2000
3000
4000
%
RIGHT
10
15
15
20
92
LEFT
15
15
45
45
90

The average pure tone threshold was 15 decibels in the right ear and 30 decibels in the left ear.  Speech discrimination revealed scores of 92 percent in the right ear and 90 percent in the left ear, based on the Maryland CNC test.  With regard to functional impact, the Veteran reported trouble understanding others, especially if there is background noise.  The audiometric results from the examination continued to correspond to level I for the right ear and level II for the left ear under Table VI of 38 C.F.R. § 4.85 and support a noncompensable evaluation.

The Board notes the Veteran submitted a June 2014 substantive appeal in which he stated he was exposed to hazardous noise in service from Kadena Air Base and shooting ranges.  He noted that hearing protection safeguards were not in place at that time, such as a hearing conservation program.  The Board notes the Veteran's contentions in the substantive appeal were related to hazardous noise exposure during service and not the current severity of his hearing loss.  Service connection has been granted for hearing loss.

Thereafter, the Veteran was afforded a December 2014 VA audiological examination which showed pure tone thresholds, in decibels, as follows: 


HERTZ
CNC

1000
2000
3000
4000
%
RIGHT
15
15
25
25
92
LEFT
20
25
45
50
90

The average pure tone threshold was 20 decibels in the right ear and 35 decibels in the left ear.  Speech discrimination revealed scores of 92 percent in the right ear and 90 percent in the left ear, based on the Maryland CNC test.  The audiometric results from the examination continued to correspond to level I for the right ear and level II for the left ear under Table VI of 38 C.F.R. § 4.85 and support a noncompensable evaluation.

Most recently, the Veteran was afforded a July 2016 VA audiological examination which showed pure tone thresholds, in decibels, as follows: 


HERTZ
CNC

1000
2000
3000
4000
%
RIGHT
15
15
25
30
84
LEFT
20
20
50
50
80

The average pure tone threshold was rounded to 21 decibels in the right ear and 35 decibels in the left ear.  Speech discrimination revealed scores of 84 percent in the right ear and 80 percent in the left ear, based on the Maryland CNC test.  The audiometric results from the examination showed worse results since the last VA examination and correspond to level II for the right ear and level III for the left ear under Table VI of 38 C.F.R. § 4.85.

Although the Veteran's hearing loss appears to have worsened over the appeal period, this level of hearing impairment nevertheless still results in a noncompensable rating.  A 10 percent rating is not warranted until there is level IV and level III hearing in the ears, or level V and level II, or level X and level I.

As noted above, the Veteran was afforded a July 2017 Board hearing in which he testified that it seemed like his hearing was getting worse since he had difficulty hearing others during church.  He stated that in service he spent time at the rifle range, used grenade launchers, and that after service he worked as a butcher and mechanic.  The Veteran's spouse stated that it is more difficult for the Veteran to hear conversations and phone calls.

Based on the evidence overall, including the three VA audiological examinations, an increased rating is not warranted.  The Veteran's hearing tests do not support findings that would warrant more than the initially assigned zero percent (noncompensable) rating for his service-connected bilateral hearing loss.

To the extent the Veteran asserts he is entitled to an increased rating, the Board determines a compensable rating is not supported at any time during the appeal period.  In applying the rating criteria under DC 6100 to the audiological results, an increased rating is not warranted.  The Veteran was afforded three VA examinations and the results showed, at worst audiological test results corresponding to level II for the right ear and level III for the left ear.  Such test results do not support a higher (compensable) rating.

In sum, the Board finds that the preponderance of the evidence is against an initial compensable rating for bilateral hearing loss.  As such, the benefit of the doubt doctrine is inapplicable and an initial compensable rating for bilateral hearing loss is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

PTSD

The Veteran contends he has PTSD related to stressful events he was exposed to during his service with the military police in Okinawa, Japan.  He stated in a June 2011 statement that he saw people killed during service.  Additionally, at the July 2017 Board hearing, he testified that there was a march near a building he was located at and he witnessed a person burned alive.  He indicated there was an incident where he took pictures of an Okinawan girl who had been sexually assaulted and another incident involving people badly beaten.

The Board notes the Veteran receives psychiatric treatment at the Beckley VAMC and symptoms of PTSD have been indicated, as well as a diagnosis.  A March 2011 VA treatment record reported the Veteran underwent a PTSD screen and was found positive for PTSD.  A September 2015 VA treatment record indicated the Veteran received psychiatric treatment and was assessed as having PTSD.  Moreover, an April 2016 record noted the Veteran exhibited symptoms of PTSD or other severe anxiety disorders.

As the evidence supports the Veteran may suffer from PTSD, and that such may be related to in-service stressors, the evidence currently meets the low threshold for obtaining a VA examination as to the psychiatric issue.  See 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the evidence shows the Veteran's claimed stressors are unverified.  As such, the RO should attempt to verify, to the extent possible, the Veteran's reported stressors on remand.

Prostate Cancer

The Veteran seeks service connection for prostate cancer.  He maintains that his prostate cancer is due to in-service exposure to herbicides during his service in Okinawa, Japan.  Alternatively, he contends that he had service in Vietnam, although not documented in his military personnel records.

The Board initially notes that the Veteran has a current diagnosis.  Private treatment records from July 2008 indicate the Veteran had been diagnosed with prostate cancer and underwent radical prostatectomy at that time.  The Board also acknowledges a March 2013 positive medical opinion from Dr. J.P.  He stated prostate cancer has been associated with Agent Orange exposure and the Veteran had significant Agent Orange exposure during his tour of duty in Vietnam.  He further indicated, there is a good probability that exposure to Agent Orange contributed to the Veteran's prostate cancer.  Despite this opinion, this theory is not viable until a determination is made as to whether he was exposed to herbicides during service.  In any case, prostate cancer is presumed to be service connected to in-service herbicide exposure should such exposure be established.  See 38 C.F.R. § 3.309(e).

VA has a duty to assist veterans in verifying exposure to herbicides.  The VA Adjudication Procedure Manual M21-1 (M21-1), IV.ii.1.H.7.a (2017) describes the procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam, the demilitarized zone in Korea, or Thailand.  The procedure involves: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to the Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If the Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In reviewing the evidence of record, the Board finds that VA has not yet requested confirmation of exposure from the Compensation Service or, if necessary, requested an opinion from the JSRRC in regard to the Veteran's service in Okinawa.  In this regard, the Veteran's military personnel records reveal that he served in Okinawa, Japan from August 1971 to March 1973 with the military police.  Additionally, in the July 2017 Board hearing he testified that while in Okinawa, he noticed people spraying pesticides along the fence line where he patrolled and he believed Agent Orange barrels were stored there.  The Veteran further indicated during the hearing that he set foot in Vietnam in 1972, while escorting prisoners of war.  Accordingly, remand is required for additional development consistent with the directives set forth in the M21-1.

Accordingly, these issues are REMANDED for the following actions:

1.  Develop the Veteran's allegation of exposure to herbicides pursuant to the VA Adjudication Procedure Manual M21-1, IV.ii.1.H.7.a, Verifying Herbicide Exposure on a Factual Basis in Other Locations, to include any verified service in Okinawa, Japan.

This development should include sending the Veteran's description of being exposed to herbicides while stationed at Okinawa, Japan to the Compensation Service and requesting a review of Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  If necessary, send a request for verification of herbicide exposure to the JSRRC.

Attempt to verify the Veteran's report that he traveled to Vietnam to transport prisoners of war.

Notify the Veteran that he may submit additional statements or other evidence that may corroborate his contentions with respect to in-service Agent Orange exposure, such as lay statements from soldiers he served with.  Permit him adequate time to do so.

All steps taken in developing the allegations of herbicide exposure must be clearly documented in the claims file.

2.  With regard to his PTSD claim, conduct a search for any pertinent records that would assist in verifying the Veteran's stressors claimed as witnessing people killed, witnessing a person burned alive, taking pictures of an Okinawan girl who had been sexually assaulted, and witnessing people beaten.

Any action necessary for independent verification of the alleged stressors should be accomplished, including notifying the Veteran he may submit evidence in support, such as lay statements from soldiers he served with.

If the search for corroborating information leads to negative results, the efforts taken must be documented and the Veteran and his representative should be so informed.

3.  Following the above ordered development, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should determine whether the Veteran has a current psychiatric disorder, including whether he meets the criteria for a diagnosis of PTSD meeting the DSM criteria.  If PTSD cannot be diagnosed, the examiner should address the indication of PTSD in the Veteran's VA treatment records.

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during, or is otherwise related to, active service.

If PTSD is diagnosed, the underlying stressors should be identified, to include consideration of the Veteran's contention that he has PTSD related to the discussed in-service stressors.

The examiner should also address and discuss the relevant lay evidence of record, including the July 2017 Board hearing.

4.  Finally, after completing the above, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


